DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1-20 are pending.
	Claims 1,9,and 18 have been amended.

Response to Arguments
3.	Applicant's arguments filed on 03/24/2022  have been fully considered but they are not persuasive.
Applicant argues that Buke fails to teach  “automatically determining whether the message from the first station is a clearance intended message that requires clearance from a second station based on an element identifier in the message that is detected by a processor”  in claims 1, 9 and 18.”  Examiner respectfully disagrees. Burke paragraph [0075] teaches a TAP application (a processor or computer component is needed to execute the application)  determining flight solutions and displaying them with details that indicates flight changes. Furthermore, the determining and displaying  steps of the solutions are performed by a computing system. Thus, it is an automatic process. All flight changes required a clearance from air traffic controller as known practice and as disclosed in paragraph [0025]. Therefore, when the TAP determine the solutions comprising plurality of changes for the flight plan, they are intended to be clearance required messages. 
 	Regarding Bailey’s teachings applicant argues  “Hence, the Bailey reference relates to ground-based system that provides update flight/routes for an aircraft based on weather information upon request of the aircraft. As described, the decoding and translating is done at the ground-based system that receives the downlink message from the aircraft. Since the system described in the Burke reference provides and updated flight path upon request of an aircraft it does not teach a “clearance request” yet alone an automatic clearance request as is now claimed in the independent claims of the present application. Nor does the Bailey reference teach automatically translating the decoded message to format understood by a second station. In the Bailey reference, the communication described is between the aircraft (that provides downlink message) and the ground-based system (that provides the uplink
message), there is no second station described.”  Examiner respectfully disagrees. Bailey cited to teach decoding, translating flight/rout messages from one formats to another format including formats   aircraft-to-aircraft, aircraft-to-ground ground, ground-to-aircraft (Bailey [0010]), and constructing updated flight plan based on the decoded and the translated message. For example, the format from aircraft-to-ground indicates the messages are intended for the ground station (air traffic controller (ATC)). Furthermore, Bailey’s messages are flight/plan messages including plurality of changes/updates to be processed.  Burke already teaches the claimed concept “clearance intended message” and “first station” and “second station” as discussed on the office action. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Bailey and Burke teach processing aircraft communication messages. However, Burk does not teach the decoding, translating, and building steps. Bailey discloses a solution as flight message and decoding and formatting them as needed because each sources uses their own unique format and encryption. Therefore, plurality format changing solutions are needed for flight plan messages and such as formats include aircraft-to-aircraft, aircraft-to-ground ground, ground-to-aircraft.  Therefore, the combination Burk and Bailey is proper and the rejection will be maintained. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 2016/0180715 hereinafter referred to as Burke) in view Bailey et al. (US 2013/0085669 hereinafter  referred to as Bailey).

Regarding claim 1,
Burke teaches:
“A method of communicating messages, the method comprising: receiving a message from a first station; automatically determining whether the message from the first station is a clearance intended message that requires clearance from a second station based on an element identifier in the message that is detected by a processor” (Burke [0075][0076][0028][0074][0025],  receiving and displaying route change as solutions determined by a Traffic Aware Planner (TAP). The solutions are route changes and  comprising plurality of  detail  including rejoins, flight changes, lateral rout changes (identifiers in the message).  The TAP determine and displaying the more beneficial solutions from plurality of solution messages. The route changes require an approval from air traffic controller as known established practice. The TAP automatically monitors and identifies route optimization opportunities. Requesting approval from Air traffic controller for flight changes is standard regulation in the industry). 

“when it is determined the message from the first station requires clearance from the second station, automatically identifying on a display that the message requires clearance from the second station” (Burke [0076] [0029], displaying only the one or more beneficial solution with particular identifications such as e.g., particular color after processing plurality of candidate route changes. The route changes always require an approval from an air traffic controller as known established practice).
Burke does not explicitly teach:
“decoding the determined message that requires clearance; automatically building a clearance request for the decoded message by automatically translating the decoded message to a format understood by the second station;” 
storing the translated message in a memory, and routing the translated message to the second station upon selection of the clearance intended message by a consumer of the message.”
Bailey teaches:
“decoding the determined message that requires clearance; automatically building a clearance request for the decoded message by automatically translating the decoded message to a format understood by the second station;” (Bailey [0010] [0011] and Fig. 4, decoding and translating flight plan/route messages from aircraft and ground source for use in processing flight plan, trajectory solutions in multiple formats including aircraft-to-aircraft, aircraft-to-ground-ground, ground-to-aircraft. The decoded, translated and formatted messages will be used to construct updated flight plan or route plan comprising including list of waypoints. A  processor for performing decoding, translating, and encoding operations).
“storing the translated message in a memory, and routing the translated message to the second station upon selection of the clearance intended message by a consumer of the message.” (Bailey [0041] [0050] [0006], storing the decoded and translated message in flight object. A flight crew must accept the updated plan and contact Air Traffic Control to request clearance for the updated flight path. It is known for an aircraft to request flight plan and/or new environmental information from ground-based operation center or air traffic controller. Sending downlinked message including flight plan information).
Both Burke and Bailey teach processing an aircraft communication messages. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Burke to include decoding and translating aircraft communication messages as disclosed by Bailey, such decoding and translating features provide solutions for a problem associated with a unique format and encryption used by individual ground sources (Bailey [0007]). 

Regarding claim 9,
Burke teaches:
“A communication system, the system comprising: a display; AMENDMENT AND RESPONSEPAGE 4Serial No.: 16/138,738FUNCTIONS a user input; and (Burke Fig. 5A, aircraft computer system with display and plurality of buttons for user interaction).
“a communication assembly to provide communication functions of a vehicle, the communication assembly configured to communicate with at least a remote first station and a remote second station, the communication assembly including: at least one processor in communication with the display and user input, the at least one processor configured to:” (Burke [0083], the aircraft computer system receiving external data feeds from each data sources (remote first station and remote second station). Inherently, the computer system has a processor. 
“automatically determine if a message received from the first station is a clearance intended message that requires clearance from the second station, when it is determined the message from the first station requires clearance from the second station based on an element identifier in the message” (Burke [0075][0076][0028][0074][0025],  receiving and displaying route change as solutions determined by a Traffic Aware Planner (TAP). The solutions are route changes and  comprising plurality of  detail  including rejoins, flight changes, lateral rout changes (identifiers in the message).  The TAP determine and displaying the more beneficial solutions from plurality of solution messages. The route changes require an approval from air traffic controller as known established practice. The TAP automatically monitors and identifies route optimization opportunities. Requesting approval from Air traffic controller for flight changes is standard regulation in the industry). 
 “automatically identifying on a display that the message requires clearance from the second station,” (Burke [0076] [0029], displaying only the one or more beneficial solution with particular identifications such as e.g., particular color after processing plurality of candidate route changes. The route changes require an approval from air traffic controller as known established practice).
Burke does not explicitly teach: 
“decode the determined message that requires clearance, automatically build a clearance request for the decoded message by automatically translating each decoded message to a format understood by the second station, storing the translated message in a memory, and cause the communication assembly to communicate each translated message to the second station based upon an input of a consumer of the message via the user input”
Bailey teaches:
“decode the determined message that requires clearance, build a clearance request for the decoded message by automatically translating each decoded message to a format understood by the second station” (Bailey [0010] [0011], and Fig. 4, decoding and translating flight plan/route messages from aircraft and ground source for use in processing flight plan, trajectory solutions in multiple formats including aircraft-to-aircraft, aircraft-to-ground-ground, ground-to-aircraft. The decoded, translated and formatted messages will be used to construct updated flight plan or route plan comprising including list of waypoints. A processor for performing decoding, translating, and encoding operations).
“storing the translated message in a memory, and cause the communication assembly to communicate each translated message to the second station based upon an input of a consumer of the message via the user input” (Bailey [0041] [0050] [0006], storing the decoded and translated message in flight object. A flight crew must accept the flight updated plan and contact Air Traffic Control to request clearance for the updated flight path. It is known for an aircraft to request flight plan and/or new environmental information from ground-based operation center or air traffic controller. Sending downlinked message including flight plan information).
Both Burke and Bailey teach processing an aircraft communication messages. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Burke to include decoding and translating aircraft communication messages as disclosed by Bailey, such decoding and translating features provide solutions for a problem associated with a unique format and encryption used by individual ground sources (Bailey [0007]). 

Regarding claim 18,
Burke teaches:
“A non-transitory computer readable medium storing a program having instructions stored thereon, executable by a processor, to perform a method for interfacing between first and second electronic systems” (Burke [0044] Fig. 2, a software module coded in a memory to be executed by a processor. The software module facilitates interaction with aircraft surveillance and communication, with display unit, traffic aware application (first electronic system and second electronic system). 
“the method comprising: automatically determining whether a message received from a first station requires clearance from a second station” (Burke [0075][0076][0028][0074][0025],  receiving and displaying route change as solutions determined by a Traffic Aware Planner (TAP). The solutions are route changes and  comprising plurality of  detail  including rejoins, flight changes, lateral rout changes (identifiers in the message).  The TAP determine and displaying the more beneficial solutions from plurality of solution messages. The route changes require an approval from air traffic controller as known established practice. The TAP automatically monitors and identifies route optimization opportunities. Requesting approval from Air traffic controller for flight changes is standard regulation in the industry). 
 “when it is determined the message from the first station requires clearance from the second station, automatically identifying on a display that the message requires clearance from the second station based on an element identifier in the message that is detected by the processor”(Burke [0076][0029], displaying only the one or more beneficial solution  with particular identifications such as e.g., particular color after processing  plurality of candidate route changes. The route changes always require an approval from air traffic controller as known established practice).
Burke does not explicitly teach:
“decoding the determined message that requires clearance; automatically building a clearance request for the decoded message by automatically translating the  decoded message to a format understood by the second station; storing the translated message in a memory; and routing the translated message to the second station upon selection of the clearance intended message by a consumer of the message.”
Bailey teaches:
“decoding the determined message that requires clearance; automatically building a clearance request for the decoded message by automatically translating the decoded message to a format understood by the second station.” (Bailey [0010] [0011] and Fig. 4, decoding and translating flight plan/route messages from aircraft and ground source for use in processing flight plan, trajectory solutions in multiple formats including aircraft-to-aircraft, aircraft-to-ground-ground, ground-to-aircraft. The decoded, translated and formatted messages will be used to construct updated flight plan or route plan comprising including list of waypoints. A processor for performing decoding, translating, and encoding operations).
“storing the translated message in a memory; and routing the translated message to the second station upon selection of the clearance intended message by a consumer of the message” (Bailey [0041] [0050] [0006], storing the decoded and translated message in flight object. A flight crew must accept updated plan and contact Air Traffic Control to request clearance of updated flight path. It is known for an aircraft to request flight plan and/or new environmental information from ground-based operation center or air traffic controller. Sending downlinked message including flight plan information).
Both Burke and Bailey teach processing an aircraft communication messages. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Burke to include decoding and translating aircraft communication messages as disclosed by Bailey, such decoding and translating features provide solutions for a problem associated with a unique format and encryption used by individual ground sources (Bailey [0007]). 

Regarding claims 3 and 13, the combination of Burke in view of Bailey teaches all the limitations of claims 1 and 9. 
Burke teaches:
“displaying a response message received from the second station; and prompting the consumer to review the clearance intended message with the response message” (Burke Fig. 5A and [0088], displaying the plot rout change solutions (clearance intended message) and displaying  ATC response including ATC Approved and ATC Denied  (response messages from second station) communication on the screen). The pilot can interact with the messages using the corresponding buttons on the display. 


Regarding claims 4, and 14, the combination of Burke in view of Bailey teaches all the limitations of claims 1 and 9.
Burke teaches:
  “wherein receiving a message from a first station comprises receiving the message from an external component in the cockpit” (Burke [0060] [0044], route change solutions generated by TAP module. TAP module can be portable device (external component) brought by flight crew into the aircraft). 

	Regarding claims 5, 15 and 19, the combination of Burke in view of Bailey teaches all the limitations of claims 1 and 9.
Burke teaches:
“wherein automatically determining whether the message from the first station requires clearance comprises receiving an identifier in the message that the message requires clearance” (Burke [0075] [0025], displaying multiple rout change solutions to the pilot with their details and the outcomes. The details include rejoin waypoints, flight level change, lateral rout change (identifier in the message). Requesting approval from Air traffic controller is standard regulation in the industry).

Regarding claim 6, the combination of Burke and Bailey teaches all the limitations of claim 1.
Burke does not teach: 
“wherein routing the translated message to the second station upon selection of the clearance intended message by the consumer of the message further comprises:  prompting the consumer to input selection of generating a clearance request to be sent to the second station; and routing the translated message to the second station upon receiving the consumer input”
Bailey teaches:
 “wherein routing the translated message to the second station upon selection of the clearance intended message by the consumer of the message further comprises:  prompting the consumer to input selection of generating a clearance request to be sent to the second station; and routing the translated message to the second station upon receiving the consumer input” (Bailey  [0050] [0006],  A flight crew must review and accept the updated plan and contact the Air Traffic Controller to request clearance of updated flight path. It is also known for an aircraft to request flight plan and/or new environmental information from ground-based operation center or air traffic controller. 
Both Burke and Bailey teach processing an aircraft communication messages. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Burke to include a feature that a prompt a flight crew for a review an updated flight plan as disclosed by Bailey, such inclusion helps to review and to include a confirmation for the updated flight plan prior to requesting the ATC’s approval to implement the plan (Bailey [0050]). 

Regarding claims 7 and 17, the combination of Burke and Bailey teaches all the limitations of claims 1 and 9.
Burke teaches:
“ wherein receiving the message from a first station comprises receiving the message from at least one of an electronic flight bag (EFB) application, a tablet and a smartphone” (Burke [0060] [0044][102], receiving  route change solutions generated by TAP module. TAP module can be potable device (tablet) brought by flight crew into the aircraft). Burke’s disclosure also use touchscreen tablet and support EFB platforms). 

	Regarding claims 8 and 16, the combination of Burke and Bailey teaches all the limitations of claims 1 and 9.
Burke teaches:
“loading a response message received from the second station in response to the translated message to a flight management system (FMS)” (Burke Fig. 5A and [0088], showing a computer system flight management (FMS) with ATC approved and ATC denied messages (responses). ATC responses recorded on the computer system).

	Regarding claim 10, the combination of Burke and Bailey teaches all the limitations of claim 9.
Burke teaches: 
“a communication management function implemented by the at least one processor,
 the communication management function including:AMENDMENT AND RESPONSEPAGE 5 Serial No.: 16/138,738a message identifier configured to determine if the message received from the first station includes an identifier to determine the message as a message that requires clearance from the second station” (Burke [0075] [0025], displaying multiple rout change solutions for preview to the pilot with their details and the outcomes. The details include rejoin waypoints, flight level change, lateral rout change (identifier in the message). Requesting approval from the Air traffic controller is standard regulation in the industry).
Bailey teaches:
“wherein the communication assembly further includes: the memory to store at least one of the clearance intended message, the translated message and a response message; and” (Bailey [0041] [0040] [0054, storing decoded and translated messages in fields of flight object. The flight object is a generic container for storing plurality of flight information. Additionally, the flight plans were stored in the flight object prior to the decoding and translating steps performed. A return message stored in the flight object). 
“a message decoder that decodes details of the clearance intended message and a clearance request builder to generate a clearance request to be” (Bailey Fig. teaches a decoder for message decoding, a message constructor or message constructing. Bailey teaches constructing updated plan and requesting approval from ATC as addressed with respect to claims 1 and 9). 
Both Burke and Bailey teach processing an aircraft communication messages. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Burke to include features such storing plurality of flight information in flight object, a decoder for decoding, and a message constructor as disclosed by Bailey, such inclusion provides an easy access of plurality of flight information to be processed by a processor, to encrypt decoded message, and to construct an updated plan to fit ground station’s format (Bailey [0040]). In addition, the decoding and translating features provide solutions for a problem associated with a unique format and encryption used by individual ground sources (Bailey [0007]). 

	Regarding claim 11, Burke in view of Rinehart teaches all the limitations of claim 9
Burke teaches:
“wherein the vehicle is an aircraft” (Burke [0076], an aircraft).

6.	Claims 2, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 2016/0180715 hereinafter referred to as Burke), in view of Bailey et al. (US 2013/0085669 hereinafter  referred to as Bailey), and further in view of   Lewis et al. (US 7,877,197 hereinafter referred to as Lewis).

Regarding claim 2, 12 and 20, the combination of Burke and Bailey teaches all the limitations of claims 1, 9 and 18. 
Burke and Bailey do not teach:
“wherein receiving a message from a first station comprises receiving an airline operational communications (AOC) message from an AOC ground station.”
Lewis teaches: 
“wherein receiving a message from a first station comprises receiving an airline operational communications (AOC) message from an AOC ground station.” (Lewis col. 8 lines 55-60, col. 1 lines 18-3, receiving aircraft opportunity improvement communications for airline operation control (AOC). The AOC is airline’s planning center (ground station) and it is separate entity from air traffic controller (ATC)). 
Burke, Bailey and Lewis teach processing aircraft message. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Burke and Bailey to include a feature to receive improvement opportunity message from Airline’s operational Center (AOC), as disclosed by Lewis, such inclusion provides an opportunity to get AOC’s approval for commercial flights because commercial flight planning performed by the AOC (col. 3 lines 40-45 and col. 1 lines 17-22). 

Conclusion

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456